DETAILED ACTION
This Office action is in response to the Preliminary Amendment filed on 13 March 2019.  Claims 1-20 are pending in the application.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 8, 9, 10, 12, 13, 14, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Pang et al., US 2004/0113545.
With respect to claim 1, Pang et al. disclose a display substrate, shown in Fig. 3, comprising: 
a base substrate 110; 
a pixel defining layer on the base substrate 110, the pixel defining layer comprising a plurality of openings, wherein, in a direction from a position close to the 
an electroluminescent unit 130/132/134 (see paragraph 38]), located in the openings, the electroluminescent unit 130/132/134 comprising a light emitting layer 132 and a transparent electrode 134 (see paragraph [0039]) on a side of the light emitting layer 132 away from the base substrate 110, 
wherein the transparent electrode 134 is electrically connected with the conductive layer 131 in the pixel defining layer in at least the peripheral region of the display substrate (the region in which the pixel-defining layer is disposed, surrounding the opening in which the electroluminescent unit is located), see Fig. 3.  
With respect to claim 2, in the display substrate of Pang et al., an orthographic projection of the entire conductive layer 129 on the base substrate 110 completely falls within the -3-orthographic projection of the second pixel defining layer 131 on the base substrate 110. 
With respect to claim 5, in the display substrate of Pang et al., a distance between a surface of the second pixel defining layer 131 facing the conductive layer 129 and the base substrate 110 is greater than a distance between a surface of the light 
With respect to claim 6, in the display substrate of Pang et al., a distance between a surface of the first pixel defining layer 128 facing the conductive layer 129 and the base substrate 110 is greater than a distance between a surface of the light emitting layer 132 in the openings away from the base substrate 110 and the base substrate 110, as shown Fig. 3.  
 With respect to claim 8, in the display substrate of Pang et al.,  an orthographic projection of the first pixel defining layer 128 on the base substrate 110 coincides with the orthographic projection of the second pixel defining layer 131 on the base substrate 110, as shown in Fig. 3.  
With respect to claim 9, in the display substrate of Pang et al., a thickness of the conductive layer 129 in a direction perpendicular to the base substrate 110 is uniformly distributed, as shown in Fig. 3. 
With respect to claim 10, in the display substrate of Pang et al., in a direction perpendicular to the base substrate 110, a thickness of a portion of the transparent electrode 134 located at a middle portion of the display substrate 110 is greater than a thickness of a portion of the transparent electrode 134 located in the peripheral region of the display substrate 110, as shown below.  
With respect to claim 12, in the display substrate of Pang et al., the transparent electrode 134 is electrically connected with the conductive layer 129 in the pixel defining layer only in the peripheral region (the region in which the pixel-defining layer is 



    PNG
    media_image1.png
    632
    787
    media_image1.png
    Greyscale

With respect to claim 13, in the display substrate of Pang et al., a side of the second pixel defining layer 131 away from the base substrate 110 is provided with a light emitting material layer, a material of the light emitting material layer  is the same with a material of the light emitting layer 132, and the transparent electrode 134 is a continuous electrode layer on the entire surface of the light emitting layer 132 and the light emitting material layer 131, see Fig. 3 and paragraph [0040].  

With respect to claim 15, in the display substrate of Pang et al., a material of the conductive layer 129 is the same as a material of the reflective electrode 130, see paragraphs [0039] and [0040].  
With respect to claim 16, Pang et al. disclose a display device, comprising the display substrate according to claim 1, as shown in Fig. 3.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
	 Dependent claim 11 requires “in a direction perpendicular to the base substrate, a thickness of a portion of the conductive layer located at the middle portion of the display substrate is smaller than a thickness of a portion of the conductive layer located in the peripheral region of the display substrate”.  However, claim 11 is confusing, since independent claim 1, from which claim 11 depends, only has the conductive layer located in the pixel-defining layer which is disposed in the peripheral region of the display substrate. Furthermore, independent claim 1 does not recite that the electroluminescent unit comprises the conductive layer. Hence, claim 11 is confusing because there is no recitation of the conductive layer disposed in a middle portion of the display substrate.   

Allowable Subject Matter
Claims 17-20 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Pang et al., US 2004/0113545. Although. Although Pang et al. disclose a method of manufacturing a display substrate comprising a pixel defining layer on the base substrate 110, the pixel defining layer comprising a first pixel defining layer 128, a conductive layer 129, and a second pixel defining layer 131 which are stacked, as shown in Fig. 3, Pang et al. does not teach or suggest a manufacturing method of a display substrate that comprises forming a first pixel defining material layer, a conductive material layer, and a second pixel defining material layer on a base substrate and patterning the first pixel defining material layer, the conductive material .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 3, 4, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although Pang et al. disclose a display substrate comprising a pixel defining layer on the base substrate 110, the pixel defining layer comprising a first pixel defining layer 128, a conductive layer 129, and a second pixel defining layer 131 which are stacked, as shown in Fig. 3, Pang et al. does not teach or suggest a cross section of the second pixel defining layer 131 has a trapezoid shape, and a length of a base of the trapezoid shape away from the base substrate is greater than a length of a base of the trapezoid shape close to the base substrate, as required in dependent claim 3.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose display substrates having pixel-defining layers and methods for the fabrication of these display substrates.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849. The examiner can normally be reached M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822